 NameCase     2:18-cv-02133-MWF-MRW
        and address:                                     Document 66 Filed 08/14/19 Page 1 of 6 Page ID #:1115
 Scott S. Humphreys (SBN 298021)
 BALLARD SPAHR LLP
 2029 Century Park East, Suite 800
 Los Angeles, California 90067
 Tel: 424.204.4400, Fax: 424.204.4350
                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA

                                                                               CASE NUMBER
                                                                               2:18-cv-02133-MWF-MRW
Alpha Grp., Inc.                                             Plaintiff(s),
                   v.
                                                                                  APPLICATION OF NON-RESIDENT ATTORNEY
Subaru of America, Inc.                                                                 TO APPEAR IN A SPECIFIC CASE
                                                          Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
 (1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
     Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
     supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
     days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
     completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
 (2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
     => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
     Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
     The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
     denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
     United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION

 Walters, Neal
 Applicant's Name (Last Name, First Name & Middle Initial)                                             check here if federal government attorney

 Ballard Spahr LLP
 Firm/Agency Name

 210 Lake Drive East, Suite 200                                              856.761.3400                            856.761.1020
 _______________________________________________                             Telephone Number                       Fax Number
 Street Address

 Cherry Hill, New Jersey 08002-1163                                          waltersn@ballardspahr.com
 City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
Subaru of America, Inc.                                                         Plaintiff(s)    Defendant(s)       Other:
                                                                                Plaintiff(s)    Defendant(s)       Other:
 Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.
                    Name of Court                         Date of Admission          Active Member in Good Standing? (if not, please explain)
 New Jersey                                            1993                        Yes
 Pennsylvania                                            1993                           Yes
 US Court of Appeals, Third Circuit                      1995                           Yes

G-64 (11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                     Page 1 of 3
                                                                                                                     American LegalNet, Inc.
                                                                                                                     www.FormsWorkFlow.com
Case 2:18-cv-02133-MWF-MRW Document 66 Filed 08/14/19 Page 2 of 6 Page ID #:1116
Case 2:18-cv-02133-MWF-MRW Document 66 Filed 08/14/19 Page 3 of 6 Page ID #:1117
  Case 2:18-cv-02133-MWF-MRW Document 66 Filed 08/14/19 Page 4 of 6 Page ID #:1118
 Scott S. Humphreys (SBN 298021)
 BALLARD SPAHR LLP
 2029 Century Park East, Suite 800
 Los Angeles, California 90067
 Tel: 424.204.4400, Fax: 424.204.4350

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

 Alpha Grp., Inc                                                        CASE NUMBER
                                                                                            2:18-cv-02133-MWF-MRW
                                                       Plaintiff(s)
                             v.
 Subaru of America, Inc.                                                     (PROPOSED) ORDER ON APPLICATION
                                                                           OF NON-RESIDENT ATTORNEY TO APPEAR
                                                    Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Walters, Neal                                                                   of       BALLARD SPAHR LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                                 210 Lake Drive East, Suite 200
  856.761.3400                            856.761.1020                                     Cherry Hill, New Jersey 08002-1163
  Telephone Number                        Fax Number
  waltersn@ballardspahr.com
                              E-Mail Address                                               Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Subaru of America, Inc.



  Name(s) of Party(ies) Represent                                 ☐Plaintiff(s) ☒ Defendant(s) ☐Other:
and designating as Local Counsel
  Humphreys, Scott S.                                                                  o    BALLARD SPAHR LLP
  Designee’s Name (Last Name, First Name & Middle Initial                                   2029 Century Park East, Suite 800
  298021                            424.204.4400                  424.204.4350              Los Angeles, California 90067
   Designee’s Cal. Bar No.          Telephone Number                Fax Number
  humphreyss@ballardspahr.com
                                  E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☐GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete
                      ☐    Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.
Dated:
                                                U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
Case 2:18-cv-02133-MWF-MRW Document 66 Filed 08/14/19 Page 5 of 6 Page ID #:1119
Case 2:18-cv-02133-MWF-MRW Document 66 Filed 08/14/19 Page 6 of 6 Page ID #:1120
